By the Court.
Upon appeal from the decree of the circuit court of Warren county pronounced February 2i, 1882, on an appeal from the order of the county court of said county, rendered at its October term, 1881, in the cause then therein depending, of the Shenendoah Valley Railroad Company v. H. M. Miller : This day came again the parties by their .counsel, and the court, having maturely considered the transcript of the record of the *237decree aforesaid, and the arguments of counsel, is of opinion, for reasons stated in writing, and filed with the record, that there is no error in the said decree. Therefore,- it is decreed and ordered that the same be affirmed, and that the appellants do pay to the appellees damages according to law, and their costs by them in this behalf expended. Which is ordered to be certified to the said circuit court of Warren county.